Citation Nr: 1518900	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to increased disability ratings for a cervical spine sprain, currently rated as 10 percent prior to June 11, 2012, and 20 percent thereafter.

2. Entitlement to a disability rating in excess of 20 percent for a lumbar spine sprain. 

3. Entitlement to a disability rating in excess of 10 percent for posterior tibial tendonitis of the left ankle.  

4. Entitlement to increased disability ratings for posterior tibial tendonitis of the right ankle, currently rated as 10 percent prior to July 2, 2012, and 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from April 2001 to June 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2010, the Veteran had an informal conference with a Decision Review Officer (DRO) in lieu of a hearing; a copy of the informal conference report is associated with the claims file. 

In May 2010, the RO issued a Statement of the Case (SOC) increasing the disability rating for the service-connected lumbar spine sprain to 20 percent, retroactively effective October 24, 2007, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In July 2011, the Veteran testified during a videoconference Board hearing before the undersigned; a transcript of that hearing is of record.

In a May 2012 decision, the Board, in pertinent part, denied higher ratings for the service-connected posterior tibial tendonitis of the left and right ankles, and mild pes planovalgus deformity, left foot and status post lapidue arthrodesis of the first metatarsocumeiform joint with bunionectomy with chronic foot pain, and granted a higher rating of 50 percent for migraine headaches.  The Veteran appealed the entire decision to the United States Court of Appeals for Veterans Claims (Court).  The claims file, however, shows that all the foregoing issues were erroneously carried forward in a Supplemental SOC (SSOC) issued in February 2013.  Significantly, in a March 2013 rating decision, the Veteran's foot disabilities were reevaluated and awarded higher ratings with effective dates covering the period of appeal that was before the Board at the time of the May 2012 decision.  In the March 2013 rating decision, the Veteran's right ankle disability was also reevaluated and awarded a higher rating of 20 percent, retroactively effective from July 2, 2012.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.  All these actions occurred while jurisdiction over these issues was with the Court.  See Court Order dated May 7, 2013; Joint Motion for Remand (JMR) dated April 17, 2013.  In an April 2013 JMR, the parties vacated and remanded the bilateral ankle issues only to the Board for further development and readjudication.

In May 2012, the Board also remanded, in pertinent part, the spine issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the AMC issued another rating decision in March 2013, which increased the disability rating for the cervical spine sprain to 20 percent.  The 20 percent rating was made retroactively effective from June 11, 2012, the date of a VA examination.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.  

In September 2013, the Board granted the Veteran entitlement to a total disability rating based on individual unemployability due to service connected disabilities.  In September 2013 and April 2014, the Board again remanded all of the issues currently on appeal to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any further delay, a remand for additional development is necessary.

In April 2014, the Board remanded the Veteran's claims to the AOJ for further development.  Upon completion of the development, the AOJ was instructed to consider the evidence of record and issue the Veteran and her representative a SSOC.  Upon remand, the AOJ completed the requested development and issued a SSOC in January 2015 addressing all four issues.  However, the AOJ mailed the SSOC to the Veteran's incorrect mailing address.  In an October 2014 VA 21-4140 Employment Questionnaire, the Veteran provided VA with her current mailing address.  The AOJ did not update the Veteran's current mailing address in the VA system.  Accordingly, the January 2015 SSOC was not sent to the Veteran's current mailing address.  In February 2015, the January 2015 SSOC was returned to VA as undeliverable.  In March 2015, VA sent the Veteran a letter at her correct mailing address and the letter was not returned to VA as undeliverable.  Thus, to date, the Veteran has not received a copy of the January 2015 SSOC, and an opportunity to respond to this readjudication of her claims.  A SSOC must be sent to both the Veteran and her representative.  38 C.F.R. § 19.31(b) (2014).  Notice means written notice sent to a claimant at his or her last address of record.  See 38 C.F.R. § 3.1(q) (2012). Therefore, this case must again be remanded for the AOJ to issue a SSOC to the Veteran at her correct mailing address.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue to the Veteran and her representative the January 2015 SSOC.  This SSOC must be mailed to the Veteran's current mailing address, as shown in an October 2014 VA 21-4140 Employment Questionnaire and March 2015 VA letter.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




